 1   KILPATRICK TOWNSEND & STOCKTON LLP
     GREGORY S. GILCHRIST (State Bar No. 111536)
 2   ggilchrist@kilpatricktownsend.com
     SOPHY MANES (State Bar No. 287583)
 3   smanes@kilpatricktownsend.com
     Two Embarcadero Center, Suite 1900
 4   San Francisco, CA 94111
     Telephone: 415 576 0200
 5   Facsimile: 415 576 0300

 6   Attorneys for Defendant/Counterclaimant
     THE WINE GROUP LLC
 7

 8                                   UNITED STATES DISTRICT COURT

 9                       FOR THE NORTHERN DISTRICT OF CALIFORNIA

10                                         OAKLAND DIVISION

11   JAM CELLARS, INC.,                                  Civil Action No. Case No. 4:19-cv-01878-HSG

12                  Plaintiff,                           JOINT STIPULATION AND [PROPOSED]
                                                         ORDER EXTENDING CASE DEADLINES
13          v.

14   THE WINE GROUP LLC,                                 Complaint Filed:       April 8, 2019

15                  Defendant.

16   AND RELATED COUNTERCLAIMS                           JURY TRIAL DEMANDED

17

18          Pursuant to Local Rules 6-2 and 7-12, Plaintiff and Counterdefendant JaM Cellars, Inc.

19   (“JaM”) and Defendant and Counterclaimant The Wine Group LLC (“TWG”) (collectively the

20   “Parties”), by and through their respective counsel of record, jointly stipulate and respectfully

21   request that the Court extend the certain discovery deadlines, without moving the dispositive

22   motion hearing deadline, pretrial conference, or trial dates in this case. In support of their request,

23   the Parties state as follows:

24          On July 17, 2019, the Court issued a Scheduling Order (Dkt. 23). For good cause, as set

25   forth in the accompanying declaration of Gregory Gilchrist, the parties need a brief extension of

26   the discovery deadlines, as set forth in the table below, in order to complete discovery in an

27   orderly manner. The parties stipulate to the proposed order changing these dates and believe the

28   proposed order will obviate discovery disputes and, possibly, motions.

     STIPULATION AND [PROPOSED] ORDER EXTENDING CASE DEADLINES                                    -1-
     CASE NO. 4:19-CV-01878-HSG
 1          IT IS HEREBY STIPULATED AND AGREED, by and between the Parties, through their

 2   respective undersigned counsel of record, to extend the case deadlines as follows:

 3                         Event                               Current           Proposed Revised
                                                               Deadline              Deadline
 4
     Close of Fact Discovery                                  12/13/2019              1/15/2020
 5   Exchange Opening Expert Reports                          12/27/2019             (unchanged)
 6   Exchange Rebuttal Expert Reports                          1/10/2020              1/20/2020

 7   Close of Expert Discovery                                 1/27/2020              1/31/2020
     Dispositive Motion Hearing Deadline                       3/12/2020             (unchanged)
 8
     Pretrial Conference                                       6/16/2020             (unchanged)
 9   5-Day Jury Trial                                           7/6/2020             (unchanged)
10

11          IT IS SO STIPULATED.

12   DATED: October 17, 2019              Respectfully submitted,

13                                        KILPATRICK TOWNSEND & STOCKTON LLP

14
                                          By: /s/Gregory S. Gilchrist
15                                            GREGORY S. GILCHRIST

16                                        Attorneys for Defendant and Counterclaimant
                                          The Wine Group LLC
17

18   DATED: October 17, 2019              Respectfully submitted,

19                                        DICKENSON, PEATMAN & FOGARTY

20
                                          By: /s/J. Scott Gerien
21                                            J. SCOTT GERIEN
22                                        Attorneys for Plaintiff and Counterdefendant
                                          JaM Cellars, Inc.
23

24
                                        FILER’S ATTESTATION
25
            Pursuant to Civil Local Rule 5-1(i)(3) regarding signatures, I, Gregory G. Gilchrist, attest
26
     that concurrence in the filing of this document has been obtained from the other signatory.
27
            I declare under penalty of perjury under the laws of the United States that the foregoing is
28

     STIPULATION AND [PROPOSED] ORDER EXTENDING CASE DEADLINES                                  -2-
     CASE NO. 4:19-CV-01878-HSG
 1   true and correct.

 2          Executed on October 17, 2019, at San Francisco, California.

 3
                                                             /s/Gregory S. Gilchrist
 4                                                                      Gregory S. Gilchrist
 5

 6                           DECLARATION OF GREGORY GILCHRIST

 7          1.      I am an attorney licensed to practice in State of California and am admitted to

 8   practice before this Court. I am a partner at the law firm of Kilpatrick Townsend & Stockton LLP,

 9   counsel for Defendant and Counterclaimant The Wine Group LLC (“TWG”). I have personal

10   knowledge of the matters set forth in this declaration, and if called as a witness I would testify

11   competently to those matters. I submit this declaration pursuant to Local Rule 6-2 and in support

12   of Plaintiff JaM Cellars, Inc. (“JaM”) and TWG’s Stipulation to Extend Case Deadlines.

13          2.      This is the first modification of any deadline in this case, whether by stipulation or

14   Court order.

15          3.      This modification will not affect the schedule for the case but for the identified

16   discovery deadlines. The dispositive motion hearing deadline, pretrial conference, or trial dates

17   remain unaltered.

18          4.      JaM and TWG seek this stipulation in order to allow the parties sufficient time to

19   complete discovery, including reviewing and producing documents responsive to discovery

20   requests and taking depositions.

21          5.      Upon receiving JaM’s document requests, at my direction, TWG ran certain search

22   terms in an effort to collect potentially responsive documents. I am told that those searches

23   resulted in approximately 169 gigabytes of data. As Counsel for TWG, Sophy Manes and I,

24   working with our IT support, have since narrowed and are testing the search terms in order to

25   determine the best way to reasonably create a set of responsive documents. This process and

26   review, accordingly, is taking longer for document production than provided in the rules, and

27   TWG’s production of documents to JaM will only just be starting about two weeks after written

28   responses were due. We estimate that we will not have completed our production for another two

     STIPULATION AND [PROPOSED] ORDER EXTENDING CASE DEADLINES                                    -3-
     CASE NO. 4:19-CV-01878-HSG
 1   weeks. The Parties, thus, seek a brief continuance of related dates to accommodate the need to

 2   complete document production before other discovery occurs. The proposed changes to the close

 3   of fact discovery, exchange of rebuttal expert reports, and close of expert discovery deadlines will

 4   help ensure that deposition time is not wasted and disputes about production and depositions are

 5   avoided.

 6          I hereby declare under the penalty of perjury under the laws of the United States that the

 7   foregoing statements are true and correct.

 8          Executed in San Francisco, California on the 17th day of October, 2019.

 9
10                                         By: /s/Gregory S. Gilchrist
                                               GREGORY S. GILCHRIST
11

12

13

14                                        [PROPOSED] ORDER
15          PURSUANT TO STIPULATION, IT IS SO ORDERED.
16

17   Dated: October __,
                    18 2019
18                                                Honorable Haywood S. Gilliam, Jr.
19                                                United States District Judge

20

21

22

23

24

25

26
27

28

     STIPULATION AND [PROPOSED] ORDER EXTENDING CASE DEADLINES                                  -4-
     CASE NO. 4:19-CV-01878-HSG
